In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00274-CV

BILLY DON & STEPHANIE COUCH AND             §   On Appeal from the 348th District
CARLO & GIOVANNA RESTREPO,                      Court
Appellants and Appellees
                                            §   of Tarrant County (348-309669-19)

V.
                                            §   August 12, 2021
JUAN CARLOS AVILA AGUILAR,
Appellee and Appellant                      §   Opinion by Justice Birdwell

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Billy Don & Stephanie Couch and Carlo & Giovanna

Restrepo shall pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell